         Case: 1:19-cv-01755 Doc #: 1 Filed: 08/02/19 1 of 36. PageID #: 1




                       IN THE UNITED STATE DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



JOETTE PEROLI                            )
5637 Birchwood Drive                     )
Chippewa Lake, OH 44215,                 )
                                         ) CASE NO.
                                         )
-and-                                    )
                                         )
JUSTIN PEROLI                            )
5637 Birchwood Drive                     ) JUDGE:
Chippewa Lake, OH 44215                  )
                                         )
                     Plaintiffs          )
                                         )
-vs.-                                    )
                                         )
GREGORY HUBER                            ) COMPLAINT FOR DAMAGES,
Director of Law                          )
c/o City of Medina                       )
132 N. Elmwood Avenue                    )
Medina, OH 44256,                        )
                                         )
                                         )
-and-                                    )
                                         )
TOM MILLER,                              )
Sheriff, Medina County                   )
c/o Medina County Sheriff’s Department   )
555 Independence Drive                   ) JURY DEMAND ENDORSED HEREON
Medina, OH 44256,                        )
                                         )
-and-                                    )
                                         )
LT. MATTHEW LINSCOTT                     )
c/o Medina County Sheriff’s Dept.        )
555 Independence Drive                   )
Medina, OH 44256,                        )
                                         )
         Case: 1:19-cv-01755 Doc #: 1 Filed: 08/02/19 2 of 36. PageID #: 2



-and-                                   )
                                        )
SGT. JAMES KIOUSIS                      )
c/o Medina County Sheriff’s Dept.       )
555 Independence Drive                  )
Medina, OH 44256,                       )
                                        )
-and-                                   )
                                        )
DEPUTY BENJAMIN TAYLOR                  )
c/o Medina County Sheriff’s Dept.       )
555 Independence Drive                  )
Medina, OH 44256,                       )
                                        )
-and-                                   )
                                        )
DEPUTY MICHAEL NORRIS                   )
Deputy, Medina County Sheriff’s Dept.   )
555 Independence Drive                  )
Medina, OH 44256,                       )
                                        )
                                        )
-and-                                   )
                                        )
COUNTY OF MEDINA, OHIO                  )
144 North Broadway Street               )
Medina, OH 44256,                       )
                                        )
                                        )
-and-                                   )
                                        )
JOHN / JANE DOE 1-5                     )
c/o Medina County Sheriff’s Dept.       )
555 Independence Drive                  )
Medina, OH 44256,                       )
                                        )
              Defendants.               )
          Case: 1:19-cv-01755 Doc #: 1 Filed: 08/02/19 3 of 36. PageID #: 3



                                PRELIMINARY STATEMENT

       This is a civil rights action to redress the unconstitutional actions of Defendants for

depriving Plaintiff JOETTE PEROLI of her 4th Amendment right to be secure in her person and

home and free from unreasonable search and seizure at the hand of the City of Medina, the Medina

City Prosecutor, the Medina County Sherriff’s Department deputies. This suit seeks redress for

being maliciously arrested and prosecuted for exercising her 1st Amendment right to file a citizen

complaint against the Sheriff’s Department. This action also seeks to hold Medina County and the

Medina County Sheriff’s Department accountable for its failure to properly develop and

implement policy, and to train its officers, concerning the arrest of mentally and emotionally

disturbed /impaired individuals under Monell and Title II of the ADA.

                                JURISDICTION AND VENUE

   1. Jurisdiction is founded upon 28 U.S.C. 1343(3) and (4) providing for the original

       jurisdiction of this Court in any civil action authorized by law to redress the deprivation,

       under color of any law, statute, ordinance, regulation, custom or usage, of any right,

       privilege or immunity secured by the Constitution of the United States, or any Act of

       Congress, providing for the civil, or equal rights, of citizens within the jurisdiction of the

       United States.

   2. 42 U.S.C. 1983 and 42 U.S.C. 12132, et. seq., and each of them, is an Act of Congress

       providing for the protection of the civil rights of persons within the United States.

   3. Jurisdiction also is founded on 28 U.S.C. §1331.

   4. This Court has jurisdiction over Plaintiff JOETTE PEROLI’S state law claims and over

       Plaintiff JUSTIN PEROLI’s claim for loss of consortium based on 28 U.S.C. 1367.

   5. Venue is proper in this Court pursuant to 28 U.S.C. 1391(b).
      Case: 1:19-cv-01755 Doc #: 1 Filed: 08/02/19 4 of 36. PageID #: 4



6. All parties are within the jurisdiction of this Court. All conduct and acts relating hereto

   occurred within the jurisdiction of the Court.

                                        PARTIES

7. Plaintiff JOETTE PEROLI is, and at all times relevant herein has been, a citizen of the

   United States and a resident of Medina County, State of Ohio.

8. Plaintiff JUSTIN PEROLI is, and at all times relevant herein has been, a citizen of the

   United States and a resident of Medina County, State of Ohio.

9. Plaintiffs JOETTE PEROLI and JUSTIN PEROLI are, and at all times relevant herein have

   been, husband and wife.

10. Defendant GREGORY HUBER is, and at times relevant herein, has been employed by the

   City of Medina as an attorney, and in that capacity is responsible for facilitating and

   authorizing the violation of JOETTE PEROLI’S 4th Amendment Constitutional Right to

   be free from unlawful search and seizure, false arrest, malicious prosecution and abuse of

   process through the intentional, wanton, willful and unconstitutional enforcement of Ohio

   Revised Code 2921.15(B). He is sued in his official and his individual capacity.

11. Defendant TOM MILLER is, and at all times relevant herein has been, the Medina County

   Sheriff and is the chief executive officer of the Medina County Sheriff’s Department who

   is responsible for the promulgation and enforcement of Departmental policy. He is sued

   in his official capacity as Sheriff and in his individual capacity.

12. Defendant MATTHEW LINSCOTT is, and at all times relevant herein has been, employed

   by COUNTY OF MEDINA, OHIO and assigned to the Medina County Sheriff’s

   Department as a Lieutenant and in his official capacity he supervises the Courthouse

   Services Unit and he personally participated and authorized the events alleged herein. He
      Case: 1:19-cv-01755 Doc #: 1 Filed: 08/02/19 5 of 36. PageID #: 5



   is responsible for facilitating and authorizing the violation of JOETTE PEROLI’S 4th

   Amendment Constitutional Right to be free from unlawful search and seizure, false arrest,

   malicious prosecution, abuse of process and violations of 42 U.S.C. §12132. He is sued in

   his official capacity as a Deputy Sheriff and in his individual capacity.

13. Defendant JAMES KIOUSIS is, and at all times relevant herein has been, employed by

   COUNTY OF MEDINA, OHIO and assigned to the Medina County Sheriff’s Department

   as a Sergeant in the Courthouse Services Unit and he personally initiated and participated

   in the events alleged herein. He is responsible for facilitating and authorizing the violation

   of JOETTE PEROLI’S 4th Amendment Constitutional Right to be free from unlawful

   search and seizure, false arrest, abuse of process and violations of 42 U.S.C. §1983 and

   §12132. He is sued in his official capacity and in his individual capacity.

14. Defendant BENJAMIN TAYLOR is, and at all times relevant herein has been, employed

   by COUNTY OF MEDINA, OHIO and assigned to the Medina County Sheriff’s

   Department as a deputy sheriff and personally participated in the events alleged herein. He

   is responsible for violating of JOETTE PEROLI’S 4th Amendment Constitutional Right to

   be free from unlawful search and seizure, false arrest, malicious prosecution, abuse of

   process and violations of 42 U.S.C. §1983 and §12132. He is sued in his official capacity

   and in his individual capacity.

15. Defendant MICHAEL NORRIS is, and at all times relevant herein has been, employed by

   COUNTY OF MEDINA, OHIO and assigned to the Medina County Sheriff’s Department

   as a deputy sheriff and he personally participated in the events alleged herein. He is

   responsible for violating JOETTE PEROLI’S 4th Amendment Constitutional Right to be

   free from unlawful search and seizure, false arrest, malicious prosecution, abuse of process
      Case: 1:19-cv-01755 Doc #: 1 Filed: 08/02/19 6 of 36. PageID #: 6



   and violations of 42 U.S.C. §1983 and §12132. He is sued in his official and in his

   individual capacity.

16. Defendants JOHN / JANE DOE is, and at all times relevant herein has been, employed by

   COUNTY OF MEDINA, OHIO and assigned to the Medina County Sheriff’s Department

   and/or personally participated in the events alleged herein. They are responsible for

   facilitating and authorizing the violation of JOETTE PEROLI’S 4th Amendment

   Constitutional Right to be free from unlawful search and seizure, false arrest, malicious

   prosecution, abuse of process and violations of 42 U.S.C. §1983 and §12132. Defendants

   JOHN / JANE DOE are sued in their official and individual capacities.

17. Defendant COUNTY OF MEDINA, OHIO is, and all times relevant herein has been, a

   governmental entity incorporated under the laws of the State of Ohio and is responsible for

   the adoption, implementation and maintenance of its official and unofficial customs,

   policies, practices and procedures of the Medina County Sheriff’s Department and for the

   hiring, training, supervision and discipline of the employees of the Medina County

   Sheriff’s Department, including, but not limited to, TOM MILLER, MATTHEW

   LINSCOTT, JAMES KIOUSIS, BENJAMIN TAYLOR, MICHAEL NORRIS and JOHN

   / JANE DOE.        COUNTY OF MEDINA, OHIO is responsible for facilitating and

   authorizing the violation of JOETTE PEROLI’S 4th Amendment Constitutional Right to

   be free from unlawful search and seizure, false arrest, malicious prosecution, abuse of

   process and violations of 42 U.S.C. §1983 and §12132.

18. COUNTY OF MEDINA, OHIO is, and at all times relevant herein has been,

   a “public entity” within the meaning of the Americans with Disabilities Act, 42 U.S.C.

   12131, et. seq.;
      Case: 1:19-cv-01755 Doc #: 1 Filed: 08/02/19 7 of 36. PageID #: 7



19. MEDINA COUNTY SHERIFF’S DEPARTMENT, OHIO is, and at all times relevant

   herein has been, a “public entity” within the meaning of the Americans with Disabilities

   Act, 42 U.S.C. 12131, et. seq.

20. CITY OF MEDINA, OHIO is, and all times relevant herein has been, a governmental entity

   incorporated under the laws of the State of Ohio and is responsible for the adoption,

   implementation and maintenance of its official and unofficial customs, policies, practices

   and procedures of its Department of Law and for the hiring, training, supervision and

   discipline of the employees of its Department of Law, including, but not limited to

   GREGORY HUBER. CITY OF MEDINA, OHIO is responsible for violating JOETTE

   PEROLI’S 4th Amendment Constitutional Right to be free from unlawful and

   unreasonable search and seizure, false arrest, abuse of process and violations of 42 U.S.C.

   §1983 and §12132.

21. CITY OF MEDINA is, and at all times relevant herein has been, a “public entity” within

   the meaning of the Americans with Disabilities Act, 42 U.S.C. 12131, et. seq.

22. At all times relevant herein the COUNTY OF MEDINA, OHIO, TOM MILLER,

   MATTHEW LINSCOTT, JAMES KIOUSIS, BENJAMIN TAYLOR and MICHAEL

   NORRIS, JOHN / JANE DOE, the CITY OF MEDINA and GREGORY HUBER, and

   each of them, had the sworn duty and responsibility to protect the rights of citizens as

   guaranteed by the Constitutions and laws of the United States and the State of Ohio.

23. GREGORY HUBER, at all times relevant hereto, was an attorney at law licensed to

   practice in the State of Ohio and employed by the City of Medina as an attorney. He had a

   sworn duty and responsibility to protect the rights of citizens as guaranteed by the

   Constitutions and laws of the United States and the State of Ohio.
      Case: 1:19-cv-01755 Doc #: 1 Filed: 08/02/19 8 of 36. PageID #: 8



24. At all times relevant herein and in all actions described herein        TOM MILLER,

   MATTHEW LINSCOTT, JAMES KIOUSIS, BENJAMIN TAYLOR, MICHAEL

   NORRIS and JOHN / JANE DOE, and each of them, acted under the color of law,

   including the customs, usages, policies, practices and procedures established by Defendant

   COUNTY       OF     MEDINA,       OHIO      and   the   MEDINA   COUNTY      SHERIFF’S

   DEPARTMENT and the individual Defendants, and each of them, to violate Plaintiff’s

   constitutional, federal and state rights;

25. At all times relevant herein and in all actions described herein GREGORY HUBER acted

   under the color of law, including the customs, usages, policies, practices and procedures

   established by CITY OF MEDINA, OHIO to violate Plaintiff’s constitutional, federal and

   state rights. His conduct violates well established constitutional and statutory law and

   shocks the conscience with the depth and breadth of its unjust, willful, wanton and

   malicious intent.

26. At all times relevant herein, GREGORY HUBER acted in concert and conspiracy with the

   officers of the MEDINA COUNTY SHERIFF’S DEPARTMENT to retaliate and punish

   JOETTE PEROLI for exercising her constitutionally protected right to file a civilian

   complaint objecting to the unprofessional conduct of the MEDINA COUNTY SHERIFF’S

   DEPARTMENT.

27. At all times relevant herein and in all actions described herein TOM MILLER,

   MATTHEW LINSCOTT, JAMES KIOUSIS, BENJAMIN TAYLOR and MICHAEL

   NORRIS, JOHN / JANE DOE, and each of them, the COUNTY OF MEDINA,

   GREGORY HUBER and the CITY OF MEDINA acted in concert under the color of law

   to violate JOETTE PEROLI’s Constitutionally protected federal and state rights.
      Case: 1:19-cv-01755 Doc #: 1 Filed: 08/02/19 9 of 36. PageID #: 9



28. At all times relevant herein, and in regard to all actions alleged herein, TOM MILLER,

   MATTHEW LINSCOTT, JAMES KIOSIS, BENJAMIN TAYLOR, MICHAEL NORRIS

   and JOHN / JANE DOE, and each of them, acted in concert and conspiracy with each other

   and with third persons and are liable for the wrongful and unconstitutional actions of each

   other and of said third persons.

29. At all times relevant herein and in regard to all actions alleged herein, GREGORY HUBER

   and JAMES KIOSIS, and each of them, acted in concert and conspiracy with each other

   and with third persons to violate JOETTE PEROLI’S constitutionally guaranteed right to

   be free from unlawful search and seizure as well as her rights under federal and state law.

   GREGORY HUBER and JAMES KIOSIS are liable for the wrongful, wanton, willful,

   malicious and unconstitutional actions of each other and of said third persons.



                                        FACTS

30. JOETTE and JUSTIN PEROLI were lawfully married on September 1, 2001.

31. On or about August 23, 2003 JOETTE PEROLI graduated, cum laude, from the University

   of Akron, Akron, Ohio with a Bachelor of Arts & Sciences degree in Political Science and

   Criminal Justice.

32. On or about the year 2005, JOETTE PEROLI was diagnosed with Post Traumatic Stress

   Disorder (PTSD) by Dr. Myung Kwak, a Psychiatrist who was at all times relevant hereto

   duly licensed by, and in good standing with the Ohio State Medical Board. Since 2005,

   JOETTE PEROLI regularly treated her PTSD under the care of Dr. Kwak;

33. On or about August 16, 2010, JOETTE PEROLLI commenced law school at Cleveland

   Marshall College of Law.
     Case: 1:19-cv-01755 Doc #: 1 Filed: 08/02/19 10 of 36. PageID #: 10



34. She attended Cleveland Marshall College of Law in the fall semester of 2010, during

   which time she discovered she was pregnant with her youngest child.

35. She then took leave from Cleveland Marshall College of Law for the Spring2011 semester

   and the fall 2011 semester. She resumed her coursework at Cleveland Marshall College of

   Law during the spring 2012semester.JOETTE PEROLI matriculated at Cleveland Marshall

   College of Law through the summer term 2017.

36. At all times JOETTE PEROLI was a student at Cleveland Marshall College of Law, she

   received accommodations necessitated by her diagnosed disability, namely PTSD. These

   accommodations included separate, secluded testing areas, as well as additional time to

   complete exams to accommodate the symptoms of PTSD.

37. On or about May 20, 2017, JOETTE PEROLI participated in the graduation exercises of

   Cleveland Marshall College of Law.

38. She was in the process of finishing her final credits during the summer of 2017, and was

   expected to finish all of her coursework by August 31, 2017.

39. On June 15, 2017 JOETTE PEROLI was involved in an altercation with Medina County

   Sheriff’s Department Deputies in the Medina County Courthouse while waiting to testify

   in a Domestic Relations hearing.

40. On June 15, 2017 JOETTE PEROLI observed a verbal altercation between an attorney and

   an elderly witness in the waiting room of the Domestic Relations Division of the Medina

   County Court of Common Pleas. When she attempted to assist the elderly woman, she was

   confronted by the agitated attorney. As a result of the commotion in the hallway, the court’s

   administrator threatened to throw everyone out of the court waiting room.
    Case: 1:19-cv-01755 Doc #: 1 Filed: 08/02/19 11 of 36. PageID #: 11



41. The court administrator then demanded that JOETTE immediately leave the waiting area

   and instructed a deputy sheriff to escort her from the court house. The deputy physically

   grabbed JOETTE PEROLI’s arm and began pulling her out of the waiting room. She

   immediately informed the deputy that she had PTSD and that his touching her in any

   manner would cause an aggravation of her condition. Furthermore, she instructed the

   deputy to accommodate her disability by refraining from making any unnecessary physical

   contact as it was unnecessary as she was in complete compliance with the Administrator’s

   directive to leave the Court house.

42. The deputy ignored JOETTE PEROLI’s request for the deputy to cease touching her and

   he then placed his hand on the middle of her back to direct her out of court house.

43. The deputy’s physical handling of JOETTE PEROLI caused her great distress and

   discomfort.

44. As JOETTE PEROLI was being physically escorted from the court house, she called a

   friend, Lafayette Township trustee Lynda Bowers, to seek her advice. She hoped this would

   alleviate her stress from the Courthouse altercation.

45. The deputy threatened to handcuff JOETTE for making the phone call.

46. The deputy continued to maintain physical control of JOETTE PEROLI while escorting

   her to the courthouse exit.

47. As a result of her treatment by the deputy in the courthouse, JOETTE PEROLI filed a

   citizen complaint with the Medina County Sherriff’s Department. Her citizen complaint

   expressly identified her PTSD condition and the Deputy’s indifference to her PTSD

   condition. Exhibit 1.
     Case: 1:19-cv-01755 Doc #: 1 Filed: 08/02/19 12 of 36. PageID #: 12



48. JOETTE PEROLI’S citizen complaint is protected speech under the Constitutions and laws

   of the United States and the State of Ohio.

49. As a result of JOETTE PEROLI’s citizen complaint, the Medina County Sheriff’s

   Department officers involved and/or aware of the incident prepared and submitted official

   reports concerning the courthouse incident.

50. On or about June 27, 2017 JOETTE PEROLI’S citizen complaint was dismissed as

   unfounded by the Medina County Sheriff’s Department.

51. On or about June 27, 2017 JOHN / JANE DOE instructed Sgt. KIOUSIS to forward all

   reports relating to JOETTE PEROLI to the Medina City Prosecutor GREGORY HUBER

   to prosecute her under O.R.C. §2921.15.

52. On or about June 27, 2017 Sgt. KIOUSIS, who was, unknown to JOETTE PEROLI,

   involved in and implicated by JOETTE PEROLI’s citizen complaint, forwarded the

   incident reports and citizen complaint at the direction of JOHN / JANE DOE to the office

   of the Medina City Prosecutor Defendant GREGORY HUBER.

53. On August 15, 2017 Medina City Prosecutor Defendant GREGORY HUBER advised

   SGT. KIOUSIS that he was “authorized” to file a criminal complaint and affidavit under

   Ohio Revised Code §2921.15(B) against JOETTE PEROLI as a result of his review of the

   incident reports, citizen complaint and materials submitted to him by SGT. KIOUSIS.

54. Violation of O.R.C. §2921.15 is a first-degree misdemeanor.

55. JOETTE PEROLI was never violent, confrontational, abusive or threatening to MEDINA

   COUNTY SHERRIFF DEPARTMENT personnel.
     Case: 1:19-cv-01755 Doc #: 1 Filed: 08/02/19 13 of 36. PageID #: 13



56. GREGORY HUBER failed to research O.R.C. §2921.15 prior to advising SGT. KIOUSIS

   that he was free to file charges against JOETTE PEROLI under O.R.C. §2921.15. His

   conduct lacks explanation and shocks the conscience.

57. GREGORY HUBER intentionally provided grossly incompetent legal advice to SGT.

   KIOUSIS concerning the application of O.R.C. §2921.15 to JOETTE PEROLI’S conduct

   in filing a civilian complaint with the Defendant MEDINA COUNTY SHERIFF’S

   DEPARTMENT.

58. GREGORY HUBER’s legal advice to Sgt. KIOUSIS intentionally ignored and/or

   disregarded the binding precedent of the Ohio Ninth District Court of Appeals set forth in

   the case of City of Akron v. Robert Davenport, C.A. No. 21552, 04-LW-0370 February 4,

   2004 holding that O.R.C. 2921.15 does not permit the prosecution of a citizen for filing a

   citizen complaint with a law enforcement agency alleging improper officer conduct.

   Exhibit 2.

59. GREGORY HUBER also intentionally ignored persuasive precedent set forth in numerous

   other Ohio court decisions holding that O.R.C. §2921.15 did not authorize the prosecution

   of persons filing citizen complaints with law enforcement agencies alleging improper

   conduct.

60. On or about August 15, 2017, Sgt. KIOUSIS prepared, executed and filed a false criminal

   complaint and false affidavit with the Clerk of Courts, Medina Municipal Court alleging

   that Plaintiff JOETTE PEROLI violated O.R.C. §2921.15. Exhibit 3.

61. Sgt. KIOUSIS’ false complaint and affidavit was motivated by and/or based upon by a

   retaliatory motive to respond to the civilian complaint filed by JOETTE PEROLI.
     Case: 1:19-cv-01755 Doc #: 1 Filed: 08/02/19 14 of 36. PageID #: 14



62. At all times relevant hereto, Sgt. KIOUSIS acted in concert and conspiracy with

   MEDINA COUNTY SHERIFF DEPARTMENT personnel and with GREGORY

   HUBER in filing a false criminal complaint and affidavit with the Clerk of Courts,

   Medina Municipal Court alleging that Plaintiff JOETTE PEROLI violated O.R.C.

   §2921.15.

63. At all times relevant hereto, Sgt. KIOUSIS, the MEDINA COUNTY SHERRIFF

   DEPARTMENT and GREGORY HUBER were aware of JOETTE PEROLI’s psychiatric,

   mental and emotional disability.

64. In 2016 the MEDINA COUNTY SHERIFF’S DEPARTMENT responded to a distress call

   at Plaintiff’s residence wherein her husband was concerned that JOETTE PEROLI might

   be a suicide risk due to her PTSD, mental and emotional condition.

65. Upon information and belief, Sgt. KIOUSIS’ false criminal complaint and affidavit was

   reviewed and approved by his superior officers JOHN / JANE DOE prior to filing.

66. Upon information and belief, Sgt. KIOUSIS false criminal complaint and affidavit was

   filed in retaliation for JOETTE PEROLI filing a civilian complaint.

67. On or about August 15, 2017, the Clerk of the Medina Municipal Court initiated a criminal

   prosecution of JOETTE PEROLI for violation of O.R.C. §2921.15 based upon the false

   affidavit and complaint of KIOUSIS.

68. On or about August 15, 2017 the Clerk of Courts issued an arrest warrant for JOETTE

   PEROLI to Defendants Sgt. KIOUSIS and the Medina County Sheriff’s Department.

69. The process issued by the Clerk of Courts of the Medina Municipal Court expressly

   authorized service of the summons in lieu of arrest.
    Case: 1:19-cv-01755 Doc #: 1 Filed: 08/02/19 15 of 36. PageID #: 15



70. Upon information and belief, the process issued by the Clerk of Courts of the Medina

   Municipal Court was provided exclusively to SGT. KIOUSIS and the MEDINA COUNTY

   SHERRIFFS DEPARTMENT for execution.

71. At all times relevant hereto, the MEDINA COUNTY SHERRIFFS DEPARTMENT was

   aware that service in lieu of arrest was authorized by the arrest warrant.

72. At all times relevant hereto, the MEDINA COUNTY SHERFIFF’S DEPARTMENT was

   aware of JOETTE PEROLI’S psychiatric and emotional disability.

73. At all times relevant hereto, the MEDINA COUNTY SHERIFF’S DEPARTMENT did not

   have a formal policy, practice or custom to provide reasonable accommodations to

   mentally or emotionally disabled persons subject to arrest.

74. At all times relevant hereto Defendants ignored and/or disregarded JOETTE PEROLI’s

   mental and emotional disability.

75. On August 17, 2017, the MEDINA COUNTY SHERRIFFS DEPARTMENT ordered

   DEPUTIES TAYLOR and NORRIS to physically arrest JOETTE PEROLLI in retaliation

   for her filing a civilian complaint.

76. On August 17, 2017, DEPUTY BENJAMIN TAYLOR and DEPUTY MICHAEL

   NORRIS, arrested Plaintiff in her home in retaliation for her filing a civilian complaint.

77. At all times relevant hereto, the MEDINA COUNTY SHERIFFS DEPARTMENT and its

   Deputies    intentionally   refused    to   provide   JOETTE    PEROLI       the   reasonable

   accommodation of the authorized service of process in lieu of arrest.

78. As a result of her physical arrest and detention, JOETTE PEROLI suffered severe and

   chronic exacerbation of PTSD disability.
     Case: 1:19-cv-01755 Doc #: 1 Filed: 08/02/19 16 of 36. PageID #: 16



79. After being informed she was being placed under arrest for a non-violent misdemeanor that

   occurred over two (2) months prior, JOETTE PEROLI pleaded with DEPUTIES TAYLOR

   and NORRIS to provide her medical assistance including but not limited to her necessary

   psychiatric medication.

80. DEPUTIES TAYLOR and NORRIS intentionally refused to provide JOETTE PEROLI

   with medical assistance or her necessary psychiatric medication.

81. DEPUTIES TAYLOR and NORRIS intentionally refused to call for medical assistance

   until JOETTE PEROLLI became physically incapacitated by the exacerbation of her PTSD

   condition.

82. DEPUTIES TAYLOR and NORRIS intentionally refused to loosen or remove the

   handcuffs on JOETTE PEROLI despite her acute physical distress and her requests.

83. DEPUTIES TAYLOR and NORRIS intentionally ignored JOETTE PEROLI’S physical

   distress, her difficulty breathing and her seizure-like symptoms, causing wounds to her

   wrists as a result of too tight handcuffs.

84. Only after JOETTE PEROLI became physically incapacitated by the exacerbation of her

   PTSD condition, did DEPUTY TAYLOR and NORRIS call the Lafayette Township Fire

   Department medical unit for medical assistance.

85. DEPUTIES TAYLOR and NORRIS initially refused to remove the handcuffs from

   Plaintiff JOETTE PEROLI when requested by emergency medical personnel, despite her

   incapacitated condition.

86. JOETTE PEROLI was transported by the Lafayette Township Fire Department ambulance

   to the Medina Hospital emergency department, for medical treatment.
    Case: 1:19-cv-01755 Doc #: 1 Filed: 08/02/19 17 of 36. PageID #: 17



87. The MEDINA COUNTY SHERIFF’S DEPARTMENT personnel thereafter abandoned

   their   efforts   to   arrest   JOETTE   PEROLI.       MEDINA    COUNTY       SHERIFF’S

   DEPARTMENT served Plaintiff a summons in lieu of arrest while she was incapacitated

   in the Medina Hospital emergency department.

88. The summons in lieu of arrest was left on JOETTE PEROLI’s bed in the emergency room

   of Medina Hospital.

89. Upon information and belief, Deputies NORRIS and TAYLOR first provided Medina

   Hospital with JOETTE PEROLI’s psychiatric medications, seized at her home, as they

   departed the hospital.

90. Upon information and belief, Deputies NORRIS and TAYLOR were in possession of

   JOETTE PEROLI’S psychiatric medication during her arrest and during her treatment in

   the Medina Hospital emergency department.

91. Upon information and belief, Deputies NORRIS and TAYLOR never revealed to medical

   providers that they were in possession of JOETTE PEROLI’S medication, nor did the

   Deputies NORRIS and TAYLOR provide JOETTE’ PEROLI’S medication to medical

   professionals until they departed from the hospital.

92. Deputies from the MEDINA COUNTY SHERIFF’S DEPARTMENT withheld crucial

   medication and information from medical personnel attempting to treat Plaintiff,

   interfering with treatment and prolonging Plaintiff’s physical and mental suffering, all in

   retaliation for JOETTE PEROLI filing a citizen complaint.

93. JOETTE PEROLI was discharged from Medina Hospital the evening of August 17, 2017

   into the care of her husband, JUSTIN PEROLI.
       Case: 1:19-cv-01755 Doc #: 1 Filed: 08/02/19 18 of 36. PageID #: 18



94. JOETTE PEROLI’s PTSD was chronically exacerbated by each and all Defendants,

   causing extreme and severe loss of functioning for months after her arrest.

95. As result of the chronic exacerbation of JOETTE PEROLI’s known PTSD disability, she

   is unable to complete her law school curriculum, to work or to function in her normal daily

   and family life.

96. All criminal charges authorized and prosecuted by the CITY OF MEDINA and

   GREGORY HUBER and initiated by the MEDINA COUNTY SHERIFF DEPARTMENT

   Defendants were dismissed by the Medina Municipal Court with prejudice prior to trial on

   the grounds that JOETTE PEROLI’S conduct in filing a citizen complaint did not constitute

   criminal conduct under O.R.C. §2921.15.

97. The Medina Municipal Court dismissed the false criminal complaint and affidavit filed by

   SGT. JAMES KIOUSIS and THE MEDINA COUNTY SHERIFFS DEPARTMENT for

   lack of probable cause. Exhibit 4.

98. The Medina Municipal Court expressly found that the affidavit executed by SGT. JAMES

   KIOUSIS was false because it failed to allege, identify or assert any criminal conduct by

   JOETTE PEROLI under O.R.C. §2921.15.

99. As a result of the chronic exacerbation of JOETTE PEROLI’s known PTSD disability she

   has been time barred from completing her legal studies.

100.        JOETTE PEROLI is still unable to leave her home by herself with any regularity.

101.        JOETTE PEROLI continues to treat the chronic exacerbation of her PTSD caused

   by each and all Defendants with psychiatric care professionals or other medical

   professionals.
       Case: 1:19-cv-01755 Doc #: 1 Filed: 08/02/19 19 of 36. PageID #: 19



102.        JOETTE PEROLI has not been able to properly function academically, privately,

   or socially since she was arrested.



                       FIRST CAUSE OF ACTION
                VIOLATION OF JOETTE PEROLI’S FOURTH
           AMENDMENT RIGHT TO BE FREE OF UNREASONABLE
       SEARCH AND SEIZURE – CITY OF MEDINA AND GREGORY HUBER

103.        JOETTE PEROLI re-alleges and incorporates by reference herein the allegations

   contained in paragraphs 1- 102.

104.        The failure of CITY OF MEDINA and HUBER to follow the binding precedent set

   forth by the 9th District Court of Appeals in City of Akron v. v. Robert Downey was

   deliberate and intentional and violated JOETTE PEROLI”s 4th Amendment right to be

   secure in her home and person, and free from unreasonable search and seizure.

105.        On or about August 15, 2017, KIOUSIS intentionally prepared, executed and filed

   a false criminal complaint and affidavit, based on the authorization of the CITY OF

   MEDINA and HUBER, with the Clerk of Courts, Medina Municipal Court falsely alleging

   that JOETTE PEROLI violated O.R.C. §2921.15.

106.        KIOUSIS’ criminal complaint and affidavit was filed in retaliation for JOETTE

   PEROLI’s citizen complaint.

107.        The legal advice that GREGORY HUBER offered to the Sherriff’s Department was

   on its face erroneous as the “Citizens Complaint Form” clearly did not meet the definition

   of a “filing or a “complaint” under O.R.C. §2921.15 and the 9th District Court of Appeals

   holding in Akron v. Davenport.

108.        The most basic duty of any attorney with a modicum of competence is to verify

   the statute is applicable to the set of facts before him. An attorney is professionally and
       Case: 1:19-cv-01755 Doc #: 1 Filed: 08/02/19 20 of 36. PageID #: 20



   ethically required to make sure that his advice is consistent with the current state of the

   law.

109.        The failure of HUBER to follow the law set forth in Akron v. Davenport is an

   egregious breech of the most basic of professional duties and obligations.

110.        HUBER knew or should have known that O.R.C. §2921.15 did not provide basis to

   charge JOETTE PEROLI for filing a civilian complaint.

111.        HUBER’S conduct in authorizing the criminal complaint is the result of an

   intentional, willful, wanton and/or malicious act.

112.        The failure of HUBER to seek and follow the law set forth by the 9th District Court

   of Appeals in City of Akron v. Davenport shocks the conscience.

113.        The City of Medina and HUBER actively prosecuted JOETTE PEROLI based upon

   the warrant secured by the false criminal complaint and affidavit of KIOUSIS.

114.        At all times relevant hereto, HUBER acted in concert and conspiracy with the

   MEDINA COUNTY SHERIFFS DEPARTMENT and its officers to falsely arrest and

   maliciously prosecute JOETTE PEROLI.

115.        CITY OF MEDINA failed in its duty to properly train, monitor and supervise

   HUBER.

116.        But for HUBER’s malicious, intentional conduct and/or CITY OF MEDINA’S

   failure in its duty to properly train, monitor and supervise HUBER, the cascade of horrific

   experiences events that befell Plaintiffs and the violation of their Constitutional, federal

   and state law rights would not have occurred.

117.        The actions of CITY OF MEDINA and HUBER, and each of them, were deliberate

   intentional violations of 42 U.S.C. 1983 and the clearly established Constitutional Rights
       Case: 1:19-cv-01755 Doc #: 1 Filed: 08/02/19 21 of 36. PageID #: 21



   of the Plaintiffs, as guaranteed by the First, Fourth and Fourteenth Amendments to the

   United States Constitution.

118.        As a result of the conduct of CITY OF MEDINA and HUBER, JOETTE PEROLI

   suffered a chronic exacerbation of the PTSD and her mental and emotional well-being.

119.        The conduct of CITY OF MEDINA and HUBER directly and proximately caused

   physical, emotional and economic injury to Plaintiffs.

120.        The actions of HUBER and the CITY OF MEDINA violated the Plaintiffs‘ right to

   be secure in their persons, their home and free from unreasonable search and seizure.

121.        The actions of HUBER and CITY OF MEDINA directly and proximately injured

   Plaintiffs and directly and proximately caused a chronic exacerbation of JOETTE

   PEROLI’s known mental, emotional and PTSD disability.

122.        As a result of the unconstitutional conduct of HUBER and CITY OF MEDINA,

   JOETTE PEROLI has been time barred from completing her legal studies and has suffered

   the economic loss and mental anguish arising therefrom.

123.        JOETTE PEROLI is still unable to leave her home by herself with any regularity.

124.        JOETTE PEROLI continues to treat the chronic exacerbation of her PTSD caused

   by these Defendants with mental health professionals and other duly licensed and/or

   accredited medical/mental health providers in the State of Ohio.

125.        As a result of the above JOETTE PEROLI has not been able to properly function

   academically, privately, or socially since she was arrested.



                            SECOND CAUSE OF ACTION

VIOLATION OF THE FOURTH AND FOURTEENTH AMENDMENTS BY THE
            MEDINA COUNTY SHERIFFS DEPARTMENT
       Case: 1:19-cv-01755 Doc #: 1 Filed: 08/02/19 22 of 36. PageID #: 22



             FALSE ARREST - EXCESSIVE FORCE - RETALIATION
126.        JOETTE PEROLI realleges and incorporates by reference herein the allegations

   contained in paragraphs 1-125.

127.        The actions of TOM MILLER, MATTHEW LINSCOTT, JAMES KIOUSIS,

   BENJAMIN TAYLOR, MICHAEL NORRIS, JOHN / JANE DOE, the MEDINA

   COUNTY SHERIFFS DEPARTMENT and the COUNTY OF MEDINA, OHIO, and

   each of them, were deliberate and intentional violations of 42 U.S.C. 1983 and the clearly

   established Constitutional Rights of JOETTE PEROLI as guaranteed by the Fourth and

   Fourteenth Amendments to the United States Constitution.

128.        The decision of the MEDINA COUNTY SHERIFF’S DEPARTMENT and its

   employees to falsely arrest and physically seize JOETTE PEROLI for a non-violent non-

   criminal conduct that occurred two months prior, knowing she suffered from a mental

   and emotional disorder, was unlawful, unreasonable, unnecessary, retaliatory and

   excessive and violated her Constitutional Right to be secure in her person, her home and

   free from unreasonable search and seizure.

129.        The decision of the MEDINA COUNTY SHERIFF’S DEPARTMENT and its

   employees to falsely arrest and physically seize and arrest JOETTE PEROLI for a non-

   violent non-criminal conduct that occurred two months prior, knowing she suffered from

   a mental and emotional disorder, was retaliatory and excessive and violated her

   Constitutional Right to be secure in her person, her home and free from unreasonable

   search and seizure.

130.        MEDINA COUNTY SHERIFF DEPUTIES NORRIS and TAYLOR intentional

   refusal to provide medical assistance, as requested by JOETTE PEROLI at her home, was
       Case: 1:19-cv-01755 Doc #: 1 Filed: 08/02/19 23 of 36. PageID #: 23



   unreasonable, excessive and violated her Constitutional Right to be secure in her person

   and home and free from unreasonable search and seizure.

131.        MEDINA COUNTY SHERIFF DEPUTIES NORRIS and TAYLOR refusal to

   loosen JOETTE PEROLI’S handcuffs, as requested, was unreasonable, excessive and

   violated her Constitutional Right to be secure in her person and home and free from

   unreasonable search and seizure.



132.        MEDINA COUNTY SHERIFF’S DEPARTMENT Deputies’ withholding of

   JOETTE PEROLI’s medicine and medical information was unreasonable, excessive and

   violated her Constitutional Right to be secure in her person and home and free from

   unreasonable search and seizure.

133.        The actions of the MEDINA COUNTY SHERIFF’S DEPARMENT and the action

   of its employees were not objectively reasonable, viewed in light of the facts and

   circumstances confronting them without regard to any underlying intent or motivation.

134.        The MEDINA COUNTY SHERIFF’S DEPARTMENT conduct in falsely arresting

   JOETTE PEROLI went beyond what was is necessary to secure both their own safety and

   the safety of the general public.

135.        At all times relevant hereto, GREGORY HUBER encouraged the conduct of the

   MEDINA COUNTY SHERRIFFS DEPARTMENT and its deputies.

136.        The MEDINA COUNTY SHERIFF’S DEPARTMENT conduct in falsely

   arresting JOETTE PEROLI directly and proximately caused a chronic exacerbation of

   JOETTE PEROLI’S PTSD and her mental and emotional disability.

137.        The actions of these MEDINA COUNTY SHERIFF DEPARTMENT Defendants,
       Case: 1:19-cv-01755 Doc #: 1 Filed: 08/02/19 24 of 36. PageID #: 24



   and each of them, were deliberate and/or intentional violations of 42 U.S.C. 1983 and the

   clearly established constitutional rights of Plaintiffs as guaranteed by the First, Fourth and

   Fourteenth Amendments to the United States Constitution.

138.        The actions of these MEDINA COUNTY SHERIFF DEPARTMENT Defendants

   was in retaliation for JOETTE PEROLI’s citizen complaint.

139.        As a result of the conduct of these MEDINA COUNTY SHERIFF DEPARTMENT

   Defendants JOETTE PEROLI suffered a chronic exacerbation of the PTSD and her mental

   and emotional well-being.

140.        The conduct of these MEDINA SHERIFF DEPARTMENT Defendants, and each

   of them, jointly and severally, directly and proximately caused injury to Plaintiffs.

141.        The actions of these MEDINA SHERIFF DEPARTMENT Defendants violated

   Plaintiffs right to be secure in the persons, their home and free from unreasonable search,

   seizure, false arrest and malicious prosecution.

142.        The actions of these MEDINA SHERIFFS DEPARTMENT Defendants directly

   injured Plaintiffs and directly and proximately caused a chronic exacerbation of JOETTE

   PEROLI’s known mental, emotional and PTSD disability.

143.        As a result of the unconstitutional conduct of these Defendants, JOETTE PEROLI

   has been time barred from completing her legal studies and has suffered physical,

   emotional and economic injury as a result.

144.        JOETTE PEROLI remains unable to leave her home by herself with any regularity.

145.        JOETTE PEROLI continues to treat the chronic exacerbation of her PTSD caused

   by these Defendants with duly licensed and accredited mental health and medical

   professionals.
       Case: 1:19-cv-01755 Doc #: 1 Filed: 08/02/19 25 of 36. PageID #: 25



146.        JOETTE PEROLI remains unable to properly function academically, privately, or

   socially since she was arrested.


                      THIRD CAUSE OF ACTION
       VIOLATION OF FOURTH AND FOURTEENTH AMENDMENTS
       MONELL – FAILURE TO PROPERLY TRAIN AND/0R DEVELOP
   POLICIES AND/OR PRACTICES AND/OR PROCEDURES PERTAINING TO
THE ARREST AND/OR DENTION OF MENTALLY AND/OR EMOTIONALLY
                     DISTRUBED PERSONS


147.        JOETTE PEROLI realleges and incorporates by reference herein the allegations

   contained in paragraphs 1-146.

148.        The MEDINA COUNTY SHERIFF DEPARTMENT and THE COUNTY OF

   MEDINA have no written policy, as required by Title II of the Americans with Disabilities

   Act, 42 U.S.C. §12132 et sec., concerning the means, manner and/or methods to be used

   and/or implemented during the arrest and/or detention of mentally and/or emotionally

   disturbed persons.

149.        The MEDINA COUNTY SHERIFF DEPARTMENT and THE COUNTY OF

   MEDINA have not trained their personnel concerning the means, manner and/or methods

   to be used and/or implemented during the arrest and/or detention of mentally and/or

   emotionally disturbed persons as required by Title II of the Americans with Disabilities

   Act, 42 U.S.C. §12132 et sec

150.        The failure of the MEDINA COUNTY SHERIFF DEPARTMENT AND THE

   COUNTY OF MEDINA to develop and/or implement policy and to train their personnel

   in the means, manner and methods to be used during the arrest and/or detention of

   mentally and/or emotionally disturbed persons as required by Title II of the Americans
       Case: 1:19-cv-01755 Doc #: 1 Filed: 08/02/19 26 of 36. PageID #: 26



   with Disabilities Act, 42 U.S.C. §12132 et sec., directly and proximately injured

   Plaintiffs.

151.         The MEDINA COUNTY SHERIFF DEPARTMENT knew, or should have known,

   that their failure to develop, and/or implement policy and train their personnel would cause

   mentally and/or emotionally disturbed persons like JOETTE PEROLI to suffer greater

   harm, indignity and injury during arrest.

152.         The MEDINA COUNTY SHERIFF DEPARTMENT knew, or should have known,

   that their failure to develop and implement policy relating to the arrest of mentally and/or

   emotionally disabled persons violated 42 U.S.C.A. § 12132.

153.         JOETTE PEROLI’S mental and/or emotional disability, to wit: PTSD, was

   chronically aggravated by the failure of the MEDINA COUNTY SHERIFF

   DEPARTMENT to develop, adopt and implement policies that require reasonable

   accommodations be provided to mentally and/or emotionally disturbed person like Joette

   Peroli.

154.         As a result of the unconstitutional conduct of these Defendants, JOETTE PEROLI

   has been time barred from completing her legal studies and has suffered economic loss and

   emotional anguish resulting therefrom.

155.         As a result of the unconstitutional conduct of these Defendants, JOETTE PEROLI

   is still unable to leave her home by herself with any regularity.

156.         As a result of the unconstitutional conduct of these Defendants, JOETTE PEROLI

   continues to treat the chronic exacerbation of her PTSD caused by these Defendants with

   duly licensed and accredited mental health and medical other medical professionals.
       Case: 1:19-cv-01755 Doc #: 1 Filed: 08/02/19 27 of 36. PageID #: 27



157.        As a result of the unconstitutional conduct of these Defendants, JOETTE PEROLI

   has not been able to properly function academically, privately, or socially since she was

   arrested.




                    FOURTH CAUSE OF ACTION
VIOLATION OF TITLE II OF THE ADA BY THE MEDINA COUNTY SHERIFFS
  DEPARTMENT -- WRONGFUL ARREST AND/OR FAILURE TO PROVIDE
REASONABLE ACCOMODATION DURING THE ARREST OF JOETTE PEROLI

158.        JOETTE PEROLI realleges and incorporates by reference herein the allegations

   contained in paragraphs 1-157.

159.        At times relevant hereto, the MEDINA COUNTY SHERIFF’S DEPARTMENT

   and its responsible officers knew, or should have known, of JOETTE PEROLI’s PTSD, a

   recognized mental and emotional disability under the ADA.

160.        At all times relevant hereto, JOETTE PEROLI was entitled to receive all available

   and reasonable accommodations during her false, unconstitutional arrest by THE

   MEDINA COUNTY SHERIFF’S DEPARTMENT and its responsible officers pursuant to

   the Americans with Disabilities Act of 1990 § 202, 42 U.S.C.A. § 12132.

161.        At all times relevant hereto, MEDINA COUNTY and/or THE MEDINA COUNTY

   SHERIFF’S DEPARTMENT did not have a formal policy regarding the provision of

   reasonable accommodations during the arrest of mentally and/or emotionally disturbed

   persons.

162.        At all times relevant hereto, COUNTY OF MEDINA and THE MEDINA

   COUNTY SHERIFF’S DEPARTMENT were required by Title II of the Americans with
       Case: 1:19-cv-01755 Doc #: 1 Filed: 08/02/19 28 of 36. PageID #: 28



   Discrimination Act, to provide JOETE PEROLI the reasonable accommodations of service

   in lieu of arrest.

163.        At all times relevant hereto, MEDINA COUNTY and THE MEDINA COUNTY

   SHERIFF’S DEPARTMENT were aware that JOETTE PEROLI suffered from a mental

   and / or emotional disability, to wit: PTSD.

164.        At all times relevant hereto, MEDINA COUNTY and THE MEDINA COUNTY

   SHERIFF’S DEPARTMENT were aware that service of process in lieu of arrest was

   authorized by the false arrest warrant procured by SGT. KIOUSIS.

165.        At all times relevant hereto, MEDINA COUNTY and THE MEDINA COUNTY

   SHERIFF’S DEPARTMENT were knew or should have known that Plaintiff’s mental and

   / or emotional disability would be exacerbated by an arrest or detention in lieu of service

   of the unconstitutional complaint.

166.        At all times relevant hereto, the conduct of MEDINA COUNTY and THE

   MEDINA COUNTY SHERIFF’S DEPARTMENT was motivated by the citizen complaint

   filed by JOETTE PEROLI.

167.        The MEDINA COUNTY SHERIFF DEPARTMENT knew, or should have known,

   that arrest in lieu of service would cause Plaintiffs to suffer greater harm and / or indignity.

168.        At all times relevant hereto, MEDINA COUNTY and THE MEDINA COUNTY

   SHERIFFS DEPARTMENT failed to provide any reasonable accommodation to JOETTE

   PEROLI during her unconstitutional arrest.

169.        COUNTY      OF    MEDINA        and   THE     MEDINA        COUNTY       SHERIFF’S

   DEPARTMENT violated Title II of the Americans with Discrimination Act, when they
       Case: 1:19-cv-01755 Doc #: 1 Filed: 08/02/19 29 of 36. PageID #: 29



   failed to provide JOETE PEROLI the reasonable authorized accommodation of service in

   lieu of arrest on August 17, 2017.

170.        The actions of the MEDINA COUNTY SHERIFF’S DEPARMENT and the action

   of its Defendant employees were not objectively reasonable, viewed in light of the facts

   and circumstances confronting them without regard to any underlying intent or motivation.

171.        The MEDINA COUNTY SHERIFF’S DEPARTMENT conduct in arresting

   JOETTE PEROLI without reasonable accommodation went well beyond what was

   necessary to secure both their own safety and the safety of the general public.

172.        The MEDINA COUNTY SHERIFF DEPARTMENT knew, or should have known,

   that arrest in lieu of service would cause Plaintiffs to suffer greater harm or indignity.

173.        The MEDINA COUNTY SHERIFF DEPARTMENT knew, or should have known,

   that their actions and conduct violated 42 U.S.C.A. §12132.

174.        The failure of THE MEDINA COUNTY SHERIFF’S DEPARTMENT and its

   responsible officers’ failure to provide reasonable accommodations to JOETTE PEROLI

   during her arrest directly and proximately caused a chronic and severe exacerbation of

   JOETTE PEROLI’S PTSD and her mental and emotional disability.

175.        The MEDINA COUNTY SHERIFF DEPARTMENT knew, or should have known,

   that their failure to provide JOETTE PEROLI a reasonable accommodation during her

   arrest would subject her to suffer greater harm and indignity as a mentally and emotionally

   disabled person.

176.        The failure of the MEDINA COUNTY SHERIFF DEPARTMENT to provide

   JOETTE PEROLI a reasonable accommodation during her unconstitutional arrest violated

   42 U.S.C.A. § 12132.
       Case: 1:19-cv-01755 Doc #: 1 Filed: 08/02/19 30 of 36. PageID #: 30



177.        JOETTE PEROLI’S mental and/or emotional disability, to wit: PTSD, was

   chronically aggravated by the failure to the MEDINA COUNTY SHERIFF

   DEPARTMENT’S failure to provide her a reasonable accommodation during her arrest.

178.        As a result of the failure to provide JOETTE PEROLI a reasonable accommodation,

   JOETTE PEROLI has been time barred from completing her legal studies and has suffered

   economic loss and emotional anguish resulting therefrom.

179.        As a result of the unconstitutional conduct of these Defendants, JOETTE PEROLI

   is still unable to leave her home by herself with any regularity.

180.        As a result of the unconstitutional conduct of these Defendants, JOETTE PEROLI

   continues to treat the chronic exacerbation of her PTSD caused by these Defendants with

   mental health professionals and other medical professionals.

181.        As a result of the unconstitutional conduct of these Defendants, JOETTE PEROLI

   has not been able to properly function academically, privately, or socially since she was

   arrested.

                                  FIFTH CAUSE OF ACTION
                                       CONSPIRACY
                                     ALL DEFENDANTS

182.       JOETTE PEROLI re-alleges and incorporates by reference herein the allegations
   contained in paragraphs 1-181.

183.        At all times relevant hereto, the Defendants acted intentionally and in concert to

   violate Plaintiff’s rights under the constitution and laws of the United States and the State

   of Ohio as set forth herein.
       Case: 1:19-cv-01755 Doc #: 1 Filed: 08/02/19 31 of 36. PageID #: 31



184.        At all times relevant hereto, the Defendants plan and agreement to falsely arrest

   and prosecute JOETTE PEROLI violated the constitution and laws of the United States

   and the State of Ohio as herein set forth.


185.        The execution of Defendants plan and agreement to falsely arrest and prosecute

   JOETTE PEROLI caused substantial personal, emotional and economic injury to

   Plaintiffs as herein set forth.



                     SIXTH CAUSE OF ACTION
   INTENTIONAL/NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                      ALL DEFENDANTS

186.        JOETTE PEROLI re-alleges and incorporates by reference herein the allegations

   contained in paragraphs 1- 185.

187.        The Defendants, individually, jointly and severally by means of their failure to

   follow the binding precedent set forth in Akron v. Davenport, supra, and in failing to serve

   her process in lieu of arrest, which was deliberate, malicious, willful, wanton and

   intentional, intended to cause emotional distress and injury to JOETTE PEROLLI in

   retaliation for her civilian complaint.

188.        The actions of the Defendants, individually, jointly and severally, intentionally

   and/or negligently caused JOETTE PEROLI to suffer severe emotional harm by physically

   seizing and arresting her without probable cause, by failing to serve her process in lieu of

   arrest, all with actual knowledge of her mental and emotional disability.

189.        MEDINA COUNTY SHERIFF DEPUTIES NORRIS and TAYLOR,

   individually, jointly and severally, refusal to provide medical assistance as requested by

   JOETTE PEROLI at her home was intentional/negligent, outrageous, and done with the
       Case: 1:19-cv-01755 Doc #: 1 Filed: 08/02/19 32 of 36. PageID #: 32



   intent to, and did in fact, cause severe emotional harm to JOETTE PEROLI against her

   will, all as a result of her filing a civilian complaint.

190.        MEDINA COUNTY SHERIFF DEPUTIES NORRIS and TAYLOR, individually

   jointly and severally, refusal to loosen JOETTE PEROLI’S handcuffs, as requested, was

   an intentional/negligent, outrageous, and done with the intent to, and did in fact, cause

   severe emotional harm to JOETTE PEROLI against her will, all as a result of her filing a

   civilian complaint.

191.        As a result of the intentional/negligent and outrageous conduct of these Defendants,

   JOETTE PEROLI has been time barred from completing her legal studies and she has thus

   suffered serious economic harm and mental anguish.


                           SEVENTH CAUSE OF ACTION
                         FALSE ARREST – ALL DEFENDANTS

192.        JOETTE PEROLI realleges and incorporates by reference herein the allegations

   contained in paragraphs 1- 191.

193.        The actions of Defendants and each of them, with malicious intent and without

   probable cause, falsely placed JOETTE PEROI under arrest and confined her on August

   17, 2017 without probable cause in violation of the Constitutions and laws of the United

   States and the State of Ohio.

194.        Defendants falsely arrested JOETTE PEROLI against her will as a result of her

   civilian complaint.

195.        As a direct and proximate result of the outrageous, intentional and malicious

   conduct of these Defendants during in her false arrest, JOETTE PEROLI suffered, and

   continues to suffer from, mental, emotional, physical and economic harm.
       Case: 1:19-cv-01755 Doc #: 1 Filed: 08/02/19 33 of 36. PageID #: 33



                              EIGHTH CAUSE OF ACTION
                            MALICIOUS PROSECUTION
                               ALL DEFENDANTS

196.        JOETTE PEROLI re-alleges and incorporates by reference herein the allegations

   contained in paragraphs 1 – 195.

197.        Defendant’s, individually, jointly and severally, maliciously prosecuted JOETTE

   PEROLI for filing a civilian complaint against a sheriff’s deputy knowing she would likely

   suffer psychological, physical and economic harm.

198.        The Defendants, knew or should have known of the 9th District Court of Appeals

   decision in City of Akron v. v. Robert Davenport, 2004-Ohio-435 C.A. No. 21552, 04-LW-

   0370 (9th), Court of Appeals of Ohio, Ninth District.

199.        The Defendants authorized and initiated, in a malicious manner, the prosecution

   JOETTE PEROLI in retaliation for her filing of a citizen complaint with the Medina

   County Sheriff’s Department.

200.        The criminal complaint and affidavit filed by Sgt. KIOUSIS was false.

201.        All Defendants herein actively participated in the false arrest and malicious

   prosecution of JOETTE PEROLI.

202.        The false allegation of criminal conduct contained in the criminal affidavit and

   complaint of Sgt. KIOUSIS and the conduct of all Defendants in securing the arrest warrant

   and in prosecuting JOETTE PEROLI resulted in the false arrest and malicious prosecution

   of Plaintiff.

203.        MEDINA COUNTY and the MEDINA COUNTY SHERIFF’S DEPARTMENT

   and its personnel encouraged, authorized, permitted and actively participated in the

   decision to and the false arrest and prosecution of JOETTE PEROLI.
       Case: 1:19-cv-01755 Doc #: 1 Filed: 08/02/19 34 of 36. PageID #: 34



204.         All criminal charges against JOETTE PEROLI authorized were dismissed by the

   Medina Municipal Court with prejudice on the grounds that JOETTE PEROLI’S conduct

   in filing a citizen complaint did not constitute criminal conduct under O.R.C. §2921.15.

205.          The Medina Municipal Court dismissed the criminal complaint and affidavit filed

   by Defendants for lack of probable cause.

206.         As a direct and proximate result of the conduct of the Defendants, JOETTE

   PEROLI suffered a chronic exacerbation of her PTSD and her physical, mental, emotional

   and economic well-being.

                                 NINTH CAUSE OF ACTION
                                 LOSS OF CONSORTIUM
                                   ALL DEFENDANTS
207.         Plaintiff JUSTIN PEROLI realleges and incorporates by reference herein the

   allegations contained in paragraphs 1 - 206.

208.         As a direct and immediate consequence of the wrongful and unconstitutional

   actions of the Defendants herein, and each of them, Plaintiff JUSTIN PEROLI has suffered

   the loss of the society and services of his spouse, Plaintiff JOETTE PEROLI.



   WHEREFORE, Plaintiffs pray this Court for a judgment:

A. That Defendants TOM MILLER, MATTHEW LINSCOTT, JAMES KIOUSIS,

       BENJAMIN TAYLOR, MICHAEL NORRIS and COUNTY OF MEDINA, OHIO, and

       each of them, be ordered to pay to Plaintiff JOETTE PEROLI and JUSTIN PEROLI, and

       each of them, compensatory damages in an amount to be determined by the jury;

B. That Defendant CITY OF MEDINA and GREGORY HUBER, and each of them, be

       ordered to pay Plaintiffs compensatory damages in an amount to be determined by a jury.
    Case: 1:19-cv-01755 Doc #: 1 Filed: 08/02/19 35 of 36. PageID #: 35



C. That Defendants COUNTY OF MEDINA and the MEDINA COUNTY SHERIFFS

   DEPARTMENT, and each of them, be ordered to pay to Plaintiff JOETTE PEROLI and

   JUSTIN PEROLI, and each of them, general damages in an amount to be determined by

   the jury;

D. That all Defendants, and each of them, be ordered to pay to Plaintiffs exemplary damages

   in an amount to be determined by the jury;

E. That Plaintiffs and each of them, recover from Defendants and each of them, all costs of

   this action and reasonable attorneys’ fees;

F. That Plaintiffs, and each of them, pre- and post-judgment interest at prevailing rates on all

   sums awarded;

G. That such other relief as may be just and proper be awarded by this Court.



                                  JURY DEMAND


   Plaintiff demands trial by jury on all claims triable by jury asserted herein.




                                          Respectfully submitted,



                                          s/Michael A. Dolan _____________
                                          Michael A. Dolan (0051848)
                                          The Dolan Law Firm, LLC
                                          3890 Rocky River Drive, Ste. 1S
                                          Cleveland, OH 44111
                                          P. 216.780.3036
                                          E. mdolan3@att.net

                                          and

                                          s/ William S. Smith
Case: 1:19-cv-01755 Doc #: 1 Filed: 08/02/19 36 of 36. PageID #: 36



                              Willliam P. Smith (0084596)
                              William P. Smith Legal Services LLC
                              1863 Oakmount Road
                              Cleveland, Ohio 44121
                              P. 216-789-1978
                              E. AttorneyWilliamSmith@Yahoo.com

                              Attorneys for Plaintiffs
